Citation Nr: 1712860	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  16-21 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from July 1960 to July 1962.  He also had additional service in the U.S. Army Reserves for several years prior to his active service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), in Indianapolis, Indiana, which denied service connection for bilateral hearing loss and tinnitus.  

The Veteran appeared and provided testimony before the undersigned Veterans Law Judge in March 2017.  A transcript of the hearing has been associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's current bilateral hearing loss did not have onset during his active service, was not caused by his active service and did not manifest within one year of separation from active service.

2.  The Veteran's current tinnitus did not have onset during his active service, was not caused by his active service and did not manifest within one year of separation from active service.







CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309(a) (2016).  

2.  The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303, 3.307, 3.309(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, the Veteran submitted his claims for service connection for hearing loss and tinnitus on a VA Form 21-526EZ application form dated in September 2014.  Although a copy of the VCAA notice section of that form was not included in his submitted form, the Veteran signed Section V of the application (the Claim Certification and Signature section), which certified that he received notice attached to the application titled "Notice to Veteran/Service Member of Evidence Necessary to Substantiate a Claim for Veterans Disability Compensation and Related Compensation Benefits."  There is nothing in the evidence of record to indicate that the Veteran did not receive appropriate notice informing him as to the elements required to substantiate his claims, included in the form.  The Board thus concludes that the application form provided him with adequate notice.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service and VA treatment records are associated with the claims file.  The Board acknowledges the Veteran's assertions during his hearing before the undersigned that he received treatment for his hearing impairment very soon after service.  However, when asked whether he could provide any information to help assist VA retrieve these records, the Veteran stated that he did not have access to these records and it had been too long for him to remember where he received treatment.  Pursuant to 38 U.S.C. § 5103A(a)(2), VA's duty to assist does not include assistance where there is no reasonable possibility that such assistance would aid in substantiating the claims.  In light of the Veteran's assertion that he could not provide any information to help retrieve treatment records closer in time to his separation from service, the Board finds that there is no reasonable possibility that additional assistance by the VA would help in substantiating this claims.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

In addition, VA afforded the Veteran a VA audiological examination in February 2015.  The examination report shows that the examination was adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination report reflects that the VA examiner reviewed the Veteran's past medical history, his current complaints, conducted/reviewed necessary testing and examination findings, rendered appropriate diagnoses and provided opinions consistent with the remainder of the evidence of record.  As such, the Board finds that VA's duty to obtain a VA examination or opinion with respect to claims decided herein has been met.  38 C.F.R. § 3.159 (c)(4).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.


Analysis

The Veteran contends that he developed bilateral hearing loss and tinnitus due to his exposure to acoustic trauma while serving in the military.  Specifically, he contends that he had exposure to extreme noises and sounds while serving as a dental officer in the military.  In considering the evidence of record, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss and tinnitus.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2016).  

Sensorineural hearing loss and tinnitus may be presumed to have been incurred in service if it manifests to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  A hearing loss disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2016).  VA considers impaired hearing to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id. 

The Board notes that the Veteran's military occupational specialty (MOS) was that of Dental Officer.  At the March 2017 hearing, the Veteran testified that while serving in the Army, he was stationed in a remote area in Fort Ord where he performed dental work for two years, and it was during this time that he was exposed to loud noises and sounds, to include helicopter noise, and the daily drilling noises associated with the type of dental work he did.  See Hearing Transcript, pp. 2-3.  The Veteran also reported to have exposure to loud high-pitched sounds from working near air turbines.  See Transcript, p. 10.  The Board finds that the Veteran's reports of noise exposure are credible and consistent with the circumstances of his service.  VA Fast Letter 10-35 (Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus) provides the Duty MOS Noise Exposure Listing and indicates that if the duty position is shown to have a "Highly Probable" or "Moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.  According to the Duty MOS Noise Listing, the Veteran's occupation in service had a moderate probability of exposure to hazardous noise.  As such, VA accepts that the Veteran was exposed to acoustic trauma in service.

The February 2015 VA examination reflects that the Veteran was diagnosed with bilateral sensorineural hearing loss and tinnitus.  These diagnoses satisfy the first element of a service connect claim.  

Turning to the available service treatment records, a June 1955 clinical examination that was conducted several years prior to the Veteran's enlistment into the military, and specifically pursuant to his enlistment into ROTC Summer Camp, reflects that while the clinical evaluation of the ears was normal, the clinical evaluation of the drums was marked as abnormal.  In the Notes section, it was noted that both the "membrane tympanics [were] scarred, [with] no evidence of perforation."  However, the whispered voice test findings were shown to be 15/15 in both ears, and the Veteran had a hearing profile of 'H1' at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  In addition, the Veteran did not mark that he had a history of ear, nose or throat problems in his June 1955 report of medical history.

At the December 1959 enlistment examination, the clinical evaluation of the Veteran's ears and drums was shown to be normal, and on the authorized audiological evaluation, pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
XXXX
15
LEFT
15
15
15
XXXX
15

(The Board observes that service department audiograms dated prior to January 1, 1967 are presumed to have been conducted using the American Standards Association (ASA) standard units.)

The Veteran was also shown to have a hearing profile of 'H1' at his enlistment examination, and he denied a medical history of ear, nose or throat trouble at the time of this evaluation.  

At the February 1960 promotion examination, the clinical evaluation of the ears and drums was shown to be normal, the whispered voice test findings were shown to be 15/15 in both ears, and the Veteran denied a history of ear, nose or throat trouble in the report of medical history.  A subsequent annual physical examination, which appears to have been conducted in September 1961, reflects that the clinical evaluation of the ears and drums was negative for any abnormalities, and the whispered voice test findings were 15/15 in both ears.  At the May 1962 separation examination, the clinical evaluation of the ears and drums was shown to be normal, and the Veteran denied a history of ear, nose or throat trouble.  In addition, the whispered voice test results were 15/15 in both ears, and the Veteran had a hearing profile of 'H1' at the time of his separation examination.  

In comparing the Veteran's audiometric findings at his enlistment and separation examinations, based on the available puretone thresholds and whispered voice test findings, there does not appear to be a worsening in the Veteran's hearing acuity during his period of service.  As noted above, the Veteran denied a medical history of ear, nose or throat trouble at both these evaluations, and his hearing profile was shown to be 'H1' at both the enlistment and separation examinations.  There was no indication on the separation examination report that the Veteran had hearing loss.

Review of the post-service treatment records reflects the Veteran's initial complaints of "some hearing loss" during a primary care visit at the VA medical center (VAMC) in July 2005.  During this evaluation, it was noted that the Veteran wore hearing aids to help with his hearing.  A subsequent VA treatment report dated in July 2008 reflects that results of the ears, nose and throat evaluation revealed slight hearing loss.  The Veteran also underwent an audiological evaluation at the Fort Wayne VAMC in August 2014, the results of which reflected a diagnosis of sensorineural hearing loss in both ears.  Specifically, the audiologist found that the Veteran had mild sensorineural hearing loss in the right ear at 250 Hertz and from 1000-1500 Hertz, a moderate level of hearing loss at 2000 Hertz, severe hearing loss at 3000 Hertz, and profound hearing loss from 4000-8000 Hertz.  With regard to the left ear, the VA audiologist determined that the Veteran had mild sensorineural hearing loss at 250 Hertz and at 1500 Hertz, with a moderate sensorineural hearing loss at 2000 Hertz, and severe to profound loss from 3000 to 8000 Hertz.  The treatment report also reflects that the Veteran was counseled regarding his hearing loss and tinnitus during this treatment visit.  

The Veteran was afforded a VA audiological examination in February 2015, at which time, he provided his military and medical history, and specifically described a history of noise exposure attributed to loud noises produced by helicopter sounds and dental drills while serving in the military.  The Veteran relates his current hearing loss to his in-service noise exposure.  With regard to his civilian noise exposure, the Veteran reported that he first worked as a general dentist following his separation from service, and then he specialized in orthodontics, and was employed as an orthodontist from 1971 until 1999.  The Veteran denied being exposed to any hazardous noises and sounds, to include any noises produced by drills during his post-service employment.  He also reported "limited to routine, seasonal use of a small lawn mower [twenty-two] weeks per year for approximately [twenty] years."  With regard to any pertinent family and social history, the Veteran denied a history of prior ear pathology, eardrum perforation, family hearing loss, sudden/temporary hearing loss and head injury.  He also denied undergoing evaluation or treatment for hearing loss and/or tinnitus during active military service.  According to the Veteran, he did not receive any evaluation or treatment for his hearing loss until many years after military service.  

Measured puretone values at 500, 1000, 2000, 3000, and 4000 Hertz were shown to be 20, 20, 60, 80 and 85 decibels (dB), respectively, for the left ear, and 15, 15, 45, 75, and 90 dB, respectively, for the right ear. These audiometric findings establish that the Veteran has a current bilateral hearing loss disability that satisfies the criteria under 38 C.F.R. § 3.385 (2016).

With regard to his tinnitus, the Veteran reported a "little ringing" sensation in his ears, but was unclear as to the date and circumstances surrounding the onset of his tinnitus.  

After reviewing the Veteran's claims file, interviewing him regarding his medical and military history, and conducting an audiological evaluation of the Veteran, the VA audiologist diagnosed the Veteran with having tinnitus and sensorineural hearing loss in both ears.  According to the examiner, it is less likely as not that the Veteran's bilateral hearing loss is related to his military service.  In reaching this determination, the examiner took into consideration the Veteran's contentions as well as his service and post-service medical records, and conceded the Veteran's in-service noise exposure based on his reported exposure to dental drills.  According to the examiner, the Veteran entered active duty with normal hearing in his left ear and a pre-existing mild loss of hearing at 6000 Hertz in the right ear.  [The Board acknowledges this observation, but notes that the Veteran's auditory thresholds were shown to be within normal limits at the frequencies 500, 1000, 2000, 3000, and 4000 Hertz, and thus he was not shown to have a pre-existing hearing loss in his right ear for VA purposes at the time of his enlistment.]  The examiner then provided a recitation of the Veteran's in-service clinical evaluations and medical history reports and noted that these records were negative for any documentation of ear trouble or hearing impairment.  According to the examiner, the service treatment records were silent for any complaints or evaluations of, or treatment for, hearing loss or tinnitus, and the Veteran was discharged from service "with normal, bilateral 15/15 hearing sensitivity for the Spoken Voice Test."  The examiner also noted that the May 1962 medical history report associated with the Veteran's separation examination was negative for complaints of ear problems, and "[t]here was no objective evidence of shift in hearing thresholds beyond normal progression during active military service."  In addition, the examiner observed no evidence of chronicity or continuity of care for the claimed condition since the Veteran's separation from service.  According to the examiner, the first documentation of a diagnosis of hearing loss was the August 2014 Audiology Consultation report referenced above, which is more than fifty years after his separation from service.  

In addition to the service and post-service medical records, the examiner also relied on various research studies, medical journal articles and manuals in reaching her conclusion, and provided the citations for these sources.  Specifically, the examiner noted that a reading of these articles and studies reflected that hazardous noise exposure had an immediate yet temporary effect on a person's hearing.  The examiner also explained that exposure to hazardous noise does not have a delayed onset, and is neither progressive nor cumulative in nature.  In addition, the examiner noted that the Noise Manual as well as the Occupancy Safety and Health Administration (OSHA) regulations indicate that "the degree of any noise-induced hearing loss is highly correlated with the intensity of the noise and the length of exposure time."  The examiner acknowledged the Veteran's in-service exposure to drilling sounds while serving as a dentist in the military for twenty-four months.  However, according to the examiner, he also had a history of about seven years of vocational noise exposure during his civilian life in general dentistry, and "[h]is exposure to hazardous noise during his civilian life was far greater than his exposure to hazardous noise in the military."  As such, the examiner finds that "the nexus with military service was far less than a 50/50 probability relationship compared to his exposure to hazardous noise in civilian life."  In reaching her negative conclusion, the examiner based her opinion on her clinical experience and expertise as an audiologist, her review of the claims file and available records, as well as her evaluation of the Veteran.  The Board furthers notes that the journal articles and medical sources she referenced and provided citations for also served as the basis for the medical principles she relied upon in support of her conclusion.  

With regard to the Veteran's claimed tinnitus, the examiner also found that this disorder is less likely than not caused by or a result of his military noise exposure.  In reaching this conclusion, the examiner took note of the Veteran's self-reported symptoms, and his reported ambiguity as to the time and circumstances surrounding the onset of his tinnitus.  The examiner also referenced a medical journal article that focused on this condition, which indicated that "[b]rief spontaneous tinnitus, lasting seconds to minutes, is a nearly universal sensation."  According to the examiner, there was no objective evidence to support noise-induced auditory injury during the Veteran's active service, and as such, "there is no basis on which to conclude that [his] current tinnitus is associated with such injuries."  Based on her clinical experience and expertise, her understanding of the medical principles underlying this claim, her review of the claims file and available medical records, as well as her examination of the Veteran, the examiner determined that the Veteran's tinnitus is less likely than not caused by, or the result of, his military noise exposure.  

At his March 2017 hearing, the Veteran stated that he had experienced tinnitus since his period of service, but expressed uncertainty as to how long he had experienced difficulty hearing.  

The Board finds that the preponderance of evidence weighs against the claims of service connection for hearing loss and tinnitus.  At the outset, the preponderance of evidence is against a finding that the Veteran's hearing loss and tinnitus manifested itself to a degree of disability of 10 percent or more within a year of his discharge from service in 1962.  The one-year presumption for sensorineural hearing loss and tinnitus under 38 C.F.R. §§ 3.307 and 3.309 is therefore not helpful.  The clinical evaluation and whispered voice tests at the Veteran's separation were negative for objective evidence of hearing problems and tinnitus, and the Veteran did not indicate noticeable hearing loss in service.  Also, at the February 2015 VA examination, the Veteran denied undergoing any treatment or evaluations for his hearing loss during active military service.  These facts, together with the long period of time following service prior to any documented statement or medical evidence regarding hearing loss or tinnitus are more probative than the Veteran's recollections expressed many years after service.

Regarding entitlement to service connection on a direct basis, the Board finds the February 2015 VA medical opinion to be the most probative evidence of record as to whether the Veteran's current hearing loss disability and tinnitus is related to his active service.  The examiner's rationale is logical, well-reasoned, and thorough, and she took into consideration the entire record, including the Veteran's service and post-service treatment records, as well as the Veteran's historical accounts regarding his military history and in-service noise exposure.  She also relied on a number of medical sources that focused on the effects of hazardous noise exposure on a person's hearing, in reaching her determination, and explained how these medical principles and theories further reinforced and strengthened her negative conclusion.  Her opinion that the Veteran's current hearing loss and tinnitus were not caused by his active service is consistent with the many years, in this case 43 years, between when his active service ended and the July 2005 VA treatment report, which was the first medical evidence of record reflecting his complaints of hearing loss.  The VA examiner's opinion is also consistent with the 52 years between his separation from service and the August 2014 VA audiological consultation report reflecting a diagnosis of sensorineural hearing loss and potential signs of tinnitus, as well as the September 2014 claim for benefits.  Further, the VA audiologist's opinion has not been contradicted by any other medical evidence of record.

To the extent the Veteran has asserted that he has had hearing problems since service, he is competent to do so.  However, his statements are not persuasive.  The service treatment records are absent for any notation or documentation of complaints regarding any hearing problems.  Although the Veteran was assessed with mild loss of hearing in the right ear at 6000 Hertz at his enlistment examination, his auditory thresholds were shown to be within normal limits at the frequencies 500, 1000, 2000, 3000, and 4000 Hertz, and thus for VA purposes, at this examination and throughout his period of service.  Indeed, the Veteran never reported any hearing problems at his in-service examinations.  Furthermore, the earliest post-service medical evidence of record reflecting the Veteran's complaints of hearing problems is the July 2005 VA treatment report, nearly 43 years after his separation from service.  In addition, the earliest post-service evidence of record demonstrating a diagnosis of bilateral hearing loss and potential signs of tinnitus is the August 2014 audiology consultation report, 52 years after his period of service.  It is clear that the presence of symptoms since service is not established based on clinical evidence alone.  In the absence of any objective evidence to support complaints of continuity of symptomatology in the passing years since service, the initial demonstration of the disabilities at issue, forty-three and fifty-two years after service, is too remote from service to be reasonably related to service and diminishes the reliability of the Veteran's current recollections.  Maxson v. Gober, 230 F.3d 1130 (Fed. Cir. 2000) (holding, in an aggravation context, that the Board may consider a prolonged period without medical complaint when deciding a claim).

The Board acknowledges that the Veteran was exposed to acoustic trauma in service, and has considered his lay statements attributing his current hearing loss and tinnitus to his in-service noise exposure.  While it is common knowledge that exposure to loud noise can cause hearing loss and tinnitus, the first medical evidence of record reflecting the Veteran's symptoms of hearing problems is dated in July 2005, 43 years after his separation from service.  In addition, the record does not reflect any complaints, or signs of, tinnitus until 2014, 52 years after his separation from service.  Indeed, review of the Veteran's post-service VA treatment records reflect that he denied experiencing any ringing sounds in his ears during his earlier VA treatment visits dated in November 2002 and August 2011.  The Board finds it likely that if the Veteran had significant symptoms for the many years following service, he would have sought treatment for his hearing problems closer in time to his separation from service.  Moreover, at the February 2015 VA examination, the Veteran denied undergoing any treatment or evaluations for his hearing loss until many years after service.  Also, the Veteran has not stated in clear and definite terms that he has experienced hearing loss since service.  In his September 2014 statement, he stated that he had experienced hearing problems for "some time now" and during his hearing, he and his wife both expressed uncertainty as to when his hearing problems began.  See Hearing Transcript, pp. 4, 6.  Furthermore, the record contains inconsistent statements from the Veteran as to when his tinnitus began.  Although he testified that he had experienced ringing in his ears since service, at the February 2015 VA examination, the Veteran was unsure as to the date and circumstances surrounding the onset of his tinnitus.  Furthermore, as noted above, he denied experiencing any symptoms of tinnitus during his earlier VA treatment visits.  Accordingly, because of the Veteran's ambiguity as to when his hearing problems began, the inconsistences in his statements regarding the onset of his tinnitus, as well as the lack of any symptoms or disability during service and for many years following service, the Board does not find the Veteran's recollections that he has had hearing problems and tinnitus since active service to be credible in view of the contemporaneous medical records that directly refute his assertions, the absence of evidence supporting his contentions, the significant gap in time between his separation from service and his first diagnosis of hearing loss and tinnitus, and in light of the competent medical evidence of record.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).

Furthermore, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between current hearing loss and military service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  As noted above, the Board acknowledges that the Veteran has reported that he first noticed a loss of hearing acuity and a ringing sound in his ears soon after his separation from service that has continued to the present time.  The Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing symptoms either in service or after service).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Similarly, the competence of nexus opinion evidence depends on the facts of the case and the complexity of the question.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  However, in this instance, the Veteran's report of symptoms of hearing loss and tinnitus is not supported by the other evidence, particularly the opinion of the February 2015 examiner who evaluated the Veteran, reviewed his claims file, considered his contentions, and nevertheless concluded that the Veteran's version of events was not the likely explanation.  Furthermore, it is well known that there is more than one cause of hearing loss and tinnitus and whether the Veteran's hearing loss and tinnitus is due to events in service many years ago is not a simple question.  

Moreover, in light of the fact that the Veteran had normal hearing at his separation from service, did not report any symptoms of hearing problems or tinnitus at his separation examination, reported to his February 2015 VA examiner that he was uncertain as to the onset of his symptoms, and given that there is no evidence of hearing loss and tinnitus in the Veteran's post-service treatment records prior to 2005 and 2014, respectively, the Board finds that the Veteran's statements as to the onset and continuity of symptoms is to be afforded very little weight.  

Relevant law and regulations do not provide for the grant of service connection in the absence of competent evidence linking the current disability to service.  The Board is satisfied that the VA audiologist's opinion is adequate for deciding this appeal.  The February 2015 medical opinion, which is based on the entire record, including the Veteran's own history, indicate that the Veteran's hearing loss and tinnitus are less likely than not related to military service.  The Board finds the opinion highly probative because of the audiologist's expertise and explanation.  Because the VA audiologist's opinions is not controverted by any other medical evidence of record, in light of the foregoing analysis and the underlying facts, the Veteran's service connection claims for hearing loss and tinnitus must be denied.  

Further, regarding the Veteran's tinnitus claim, he is found to have the claimed current disability.  However, as noted above, the probative medical evidence fails to show that the Veteran's current tinnitus is related to military service.  To the contrary, the VA audiologist acknowledged the Veteran's claim of noise exposure in service and opined that it was less likely than not that the Veteran's current tinnitus is related to service.  This opinion is not contradicted by any medical evidence of record.  As there is no probative medical evidence establishing an etiological link between the Veteran's current tinnitus and his time in service, the service connection claim for tinnitus must be denied.  Additionally, as noted above, his statements of continuity since service have been found to not be credible.   

Accordingly, the Board must conclude that the weight of the evidence is against the claims of service connection for hearing loss and tinnitus.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt provision does not help the Veteran.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for hearing loss and tinnitus is not warranted.


ORDER

Entitlement to service connection for hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


